DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 11-13 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (pub. No.: 218/0289058 A1).
	Regarding claim 1, Chen discloses a cartridge consumption system comprising: a cartridge (see paragraph 0024) comprising a housing (100) containing a first open end and a second end, said cartridge adapted to contain a consumable material therein; a perforated collar (190) fixed to and extending from said first open end, said perforated collar (190) containing one or more collar orifices for adjustably controlling a flow of air into said perforated collar (190); a perforated mouthpiece (180) fixed to and rotatably communicating with said perforated collar for opening or occluding said one or more collar orifices, and for drawing effluent from said housing (100) and if desired, drawing air through said one or more collar orifices (see paragraphs 0024, 003, 0033-0034); a heating assembly comprising a heating cup  (see paragraph 0034-0038) and a power source (20) for actuating said heating cup, said heating assembly fixed to said second 
Regarding claim 2, Chen discloses said perforated mouthpiece (180) comprises one or more mouthpiece apertures (180) that may be aligned with said one or more collar orifices (see paragraph 0030). 
Regarding claim 3, Chen discloses said housing physically and thermally communicates with said heating cup (see paragraphs 0030).
Regarding claim 4, Chen discloses a cartridge comprising a first housing (100) containing a first open end and a second end, said cartridge adapted to contain a consumable material therein and said first open end adapted to draw effluent from said housing therethrough (see paragraph 0024); and a heating element extending within said housing from said second end towards said first end, said heating element adapted to directly contact and heat consumable material in thermal communication therewith (see paragraphs 0030, 0034-0038).
Regarding claim 11, Chen discloses a battery (20) in electronic communication with said heating element, wherein said heating element is a metal mesh (see paragraph 037).
Regarding claim 12, Chen discloses said first housing is tubular (see figs. 1a, 1b, 3).
Regarding claim 13, Chen discloses said consumable material may be in a thixotropic, solid, and/or liquid state (see paragraph 0024).

Regarding claim 15: Chen discloses a cartridge consumption system (see paragraph 0024) comprising: a tubular housing (see paragraph 0024) having a first open end, a second end, and an annular wall, said first open end adapted to draw air and tubular effluent therefrom (see paragraph 0024); a power source (20) connected to said housing; and a metallic mesh heating element (see paragraph 0037) extending within said tubular housing and electronically communicating with said power source, for directly heating a thixotropic, solid, and/or liquid consumable material in direct contact therewith (see paragraph 0024).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (pub. No.: US 218/0289058 A1) in view of Altria (Pub. No: US 2013/0213419).
	Chen discloses a cartridge consumption system comprising: a first section containing: a housing (100) containing a first open end, a second open end (168), and an outer wall, said cartridge adapted to contain a consumable material therein (see paragraph 0024); a perforated collar (190) fixed to and extending from said first open end, said perforated collar (190) containing one or more collar orifices for adjustably controlling a flow of air into said perforated collar (190); a perforated mouthpiece (180) containing one or more mouthpiece orifices, said perforated mouthpiece (180) fixed to and rotatably communicating with said perforated collar for opening or occluding said one or more collar orifices as they are aligned on nonaligned with said one or more mouthpiece orifices, and for drawing effluent from said housing and if desired, drawing air through said one or more collar orifices (see paragraph 0024); a heating element (see paragraph 0037), said heating element extending from said second end and adapted to directly contact and heat consumable material in thermal communication therewith (see paragraph 0024); and, a second section comprising: a power source;
a heating assembly comprising a heating cup in electronic communication with said power source (see paragraph 0034-0038), a base located at a distal end of the heating assembly, for electronic communication with said power source (see paragraph 0034-0038);an insulating annular seal adjacent an inner wall of said heating cup for insulating
said heat cup from said battery-contact endpiece; and a battery-contact endpiece contained within said insulating annular seal and heating cup, said battery-contact endpiece in electronic communication with said base (see paragraph 0034-0038),  
. However, Chen fails to explicitly disclose a heating element (see paragraph 0037), a power source or battery (20) and a battery-contact endpiece contained within said insulating annular seal and heating cup, said battery-contact endpiece in electronic communication with said base (see paragraph 0024). However Chen fails to explicitly disclose the heating element having first and second prongs extend through said second end, and said first prong electronically communicates with said battery-contact endpiece.  Altria discloses a heating element with first and second prongs extend through said second end, and said first prong electronically communicates with said battery-contact endpiece. It would have been obvious to one having ordinary skill in the art to have the first and second prongs extend through said second end, and said first prong electronically communicates with said battery-contact endpiecesuch disclosed in Altria in order to facilitate trouble shooting in Chen’s system. 

                                                 Conclusion         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached: 
GARTHAFFNER discloses a cartridge of an electronic vaping device, the cartridge having an integral structure including a housing extending in a longitudinal direction; the housing having at least one inlet and one outlet, a heater and orifices for the vaping process. 
Claims 5-10, 16- objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN F DUVERNE whose telephone number is (571)272-2091.  The examiner can normally be reached on M-F: 8 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE S LUEBKE can be reached on (571)272-2009.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEAN F DUVERNE/Primary Examiner, Art Unit 2833                                                                                                                                                                                                                        0.3/16/20.16